*684
ORDER

PER CURIAM.
Defendant was convicted of forcible sodomy, two counts of armed criminal action, and robbery in the first degree. Defendant filed appeals from the judgment and sentence and from the trial court’s denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. However, Defendant has abandoned the latter appeal by failing to brief any errors with respect to the denial of post-conviction relief.
We have reviewed the briefs of the parties and the record in this jury-tried case and find no error of law. An opinion would have no precedential value. We affirm the convictions pursuant to Rules 30.25(b) and 84.16(b).